Opinion by
Lawrence, J.
When this case was called for hearing, counsel foi the Government stated that the collector’s office had received a certificate of delivery (customs Form 3337), signed by a responsible official of a religious society; that there was no objection to receiving said certificate in evidence; and that said certificate had been received by the collector too late for him to review his decision. In the circumstances, defendant conceded that the classification claimed by plaintiff should be sustained. On the record presented and following Abstract 36045 and Bureau of Customs decision (T. D. 47016), the claim of the plaintiff for free entry under paragraph 1773 was sustained.